DETAILED ACTION
The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Sarae Bausch.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 2, claims 65-75 in the reply filed on 12/28/2021 is acknowledged.
Claims 51-64 and 76-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claims 68-69 recites the limitation "the affinity tag comprises biotin" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 68 depends from claim 67 and 65.  Neither claim 65 or claim 67 recite or require an affinity tag.  It is unclear how the affinity tag is incorporated into the method and what component of the method is required to have an affinity tag, for example is the target DNA, oxidized 5hmC, modified DNA containing DHU, the amplified product or some other component of the method required to have an affinity tag.  Additionally it is unclear how any component of the method would function with a biotin affinity tag.  Specifically the claim requires identifying 5hmC in a target nucleic acid by oxidation and reduction of 5hmC to DHU followed by sequencing.  If the 5hmC comprises a biotin affinity tag this will block the 5hmC and 5hmC will not be reactive in the instantly claimed method.  The specification teaches to separate 5hmC from 5mC and non-methylated DNA by adding an affinity tag biotin (see section 6, para 164-168 and section 8, para 172-174).  The specification teaches that 5hmC will be blocked and therefore not oxidized or reduced.  It is unclear how 5hmC locations will be identified using the claimed method step when an affinity tag selectively tags 5hmC with biotin, which will block any reactivity to 5hmC.   As recited, the scope of claim 68-69 as recited is not clear and therefore render the claims indefinite.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 68-69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 68-69 require tagging 5hmC residues with biotin.  The method of claim 65 requires identifying 5hmC locations by oxidizing 5hmC without affecting 5mC and claims 68-69 require tagging 5hmC residues with biotin.  5hmC residues when tagged with biotin as required by claim 68 and 69 with be blocked and will not be oxidized, therefore claim 68-69 does not further limit claim 65 as claim 65 requires 5hmC to be oxidized.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 65-67, 70-76 are rejected under 35 U.S.C. 103 as being unpatentable over Song (WO2019/136413A1) in view of Booth (2012, Science, 336:934-937) and Burkhardt (US 8106200 B2).
Song teaches a method of identifying 5hmC locations by oxidizing 5hmC in the target DNA with an oxidizing reagent and reduction by borane derivatives (see para 10). Song teaches DNA samples comprise circulating cell free DNA (see para 97).  Song teaches modifying the DNA by converting the 5hmC to 5fC and converting 5fC to DHU to provide a modified DNA sample, detecting the sequence of the modified target DNA wherein a cytosine to thymine in the sequence compared to the target DNA provides the location of 5hmC in the target DNA (see para 74). Song teaches the step of converting 5hmC to 5fC comprises oxidizing the 5hmC to 5fC by potassium perruthenate.  Song does not teach 5mC is oxidized and therefore Song teaches oxidizing 5hmC without affecting 5mC.  Song teaches reducing oxidized 5hmC to DHU by including 2-picoline borane, borane, and sodium triacetoxyborohydride (see para 104).  Song teaches the method includes a step of amplifying the modified target nucleic acids for next generation sequencing (see para 106).  Song teaches sequencing reads wherein a C to T indicates 5hmC (see para 108).  Song teaches detecting 5hmC locations without modifying 5mC in Figure 5B as 5mC is not converted to DHU after KRuO4 treatment or borane reduction (see figure 5B).
Although Song teaches potassium perruthenate is used to convert 5hmC to 5fC, Song does not explicitly teach that potassium perruthenate would oxidize 5hmC residues without modifying 5mC residues before the instant application’s effective filing date.
However Booth teaches that specific oxidation of 5hmC to 5fC was achieved with potassium perruthenate (see pg. 934, col 3, 1st full paragraph).  Booth teaches that 5mC residues did not convert whereas 5hmC residues did convert when oxidized with potassium perruthenate. 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date that potassium perruthenate would not modify 5mC residues because Booth teaches that it was selective for modifying 5hmC to DHU.  Therefore, the ordinary artisan would use the method of Song to convert 5hmC residues without modifying 5mC residues because Booth teaches that potassium perruthenate would not modify 5mC residues (see pg. 934, col 3).
Although Song teaches a preferred embodiment where the reducing agent is pyridine borane and/or 2-picoline borane (para 104), Song does not explicitly support the preferred embodiment of pyridine borane before the effective filing date of the instant application.  Before the effective filing date, Song does support the conversion of 5caC and/or 5fC which can occur with a reducing agent including 2-picoline borane, borane and sodium triacetoxyborohydride (para 104).
However Burkhardt teaches that the reactivity of the new borane complexes with substitute pyridine toward organic functional groups is expected to parallel that of pyridine borane and 2-picoline borane (col 6). 
Therefore, a person of ordinary skill in the art would have recognized before the effective filing date that the modification of the method of Song using pyridine borane instead of 2-picoline borane is merely a simple substitution of one borane based reducing agent for another as Burkhard teaches that pyridine borate and 2-picoline borane have similar characteristics (col 6). 
With regard to claim 66 and 67, Song does not teach isolation of any intermediates as described for steps (a) through (c).  Song teaches the present invention utilizes mild enzymatic and chemical reactions that avoid the substantial degradation associated with methods like bisulfite sequencing (see para 97). 
With regard to claim 70-71, Song teaches oxidizing 5hmC with potassium perruthenate salt, KRuO4. 
With regard to claims 72-73, Song teaches that the target DNA can be pre-converted into a high throughput sequencing form by fragmentation and ligation with adaptors (adapter-ligated DNA) for sequencing (para 92, 99-100, 106).  Song teaches generating a library of target nucleic acid sequences that can be analyzed individually or in a group.  Song further teaches the copy number of a plurality of different modified DNA sequences is increased by PCR to generate a library of next generation sequencing (para 106).  Song necessarily teaches using a fragment identifier as Song teaches analysis of nucleic acid sequences individually and teaches adaptors can be used in a group, the ordinary artisan would have recognized that the adaptors can be used to identify a DNA fraction and sample.  
With regard to claims 74-75, Song teaches the nucleic acid may be double-stranded (para 106 and 213) and reactions are mild, so DNA remains double stranded (para 213).   Song further exemplifies using TAPS for both ssDNA and dsDNA3 (see para 182 and 184) and cell free DNA for TAPS (see para 187).  
Booth teaches that the reagent of Song can modify 5hmC to 5fC in dsDNA and exemplifies in ssDNA.  The ordinary artisan would have been motivated to analyze methylation sites in both ssDNA and dsDNA as Booth teaches that the reagent of Song and Booth accurately modify 5hmC to 5fC in both ssDNA and dsDNA.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11274335.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because instant claim 65 is generic to all that is recited in claim 1 of ‘335.  Specifically claim 1 anticipates all that is recited in claim 65.  While claim 1 of’335 requires two fractions, the second fraction encompasses all that is recited in claim 65 and claim 65 is a method comprising and can encompass additional fractions as such claim 1 anticipates all that is recited in claim 65.   Additionally claim 68-69 is further encompassed in claim 1 of ‘335.  Dependent claims 66-67 are encompassed within claim 1 of ‘335.  Claims 70-71 is anticipated by claim 6-7 of ‘335, claim 74-75 are anticipated by claim 8-9, claim 72-73 are anticipated by claims 10-11 of ‘335. 
Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/            Primary Examiner, Art Unit 1634